Citation Nr: 1449627	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for anal fissure.

2. Entitlement to a compensable rating for bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had also initiated an appeal of the denial of increased ratings for his service-connected low back disability, tinnitus, and hypertension, but did not perfect the appeal of these issues by filing a substantive appeal after a statement of the case was issued in May 2012 (his May 2012 substantive appeal expressly limited the appeal to the issues of entitlement to compensable ratings for anal fissure and bronchitis).  Hence, those matters are not before the Board.    

In a January 2013 statement, the Veteran indicated his service-connected hypertension interfered with his employment, resulting in termination.  The issue of entitlement to a compensable rating for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. From June 21, 2011, the Veteran's anal fissure is shown to have been manifested by impairment of sphincter control with constant slight or occasional moderate leakage.  There was not occasional involuntary bowel movements necessitating the wearing of a pad, extensive leakage and fairly frequent involuntary bowel movements, or a complete loss of sphincter control.  

2. The Veteran's service-connected bronchitis is manifested by a pre-bronchodilator ratio of 92 percent predicted and a post-bronchodilator ratio of 80 percent predicted on the forced expiratory volume in one second (FEV-1) pulmonary function test.
CONCLUSIONS OF LAW

1. The criteria for an evaluation of 10 percent for anal fissure, but no higher, from June 21, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7335-7332 (2014).

2. The criteria for a compensable rating for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2011 letter complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  A VA examination was performed in connection with his claims in August 2011.  In his May 2012 substantive appeal, the Veteran essentially argued the August 2011 VA examination was inadequate to evaluate his service-connected bronchitis because he underwent multiple pulmonary function tests (PFTs) before the results were accepted for use.   He specifically asserted that he performed multiple tests before the nurse administering them felt the results were adequate, and then a doctor told her to perform another test to obtain "better readings," and he had to perform 10 more tests.  He said such occurrences should have been documented in the examination report.  However, the Board finds the examination report adequate for adjudication purposes.  The PFT study note indicates the Veteran's effort and cooperation during testing was unsatisfactory because he did not provide enough effort.  It appears the examiner administered multiple PFTs because the Veteran did not initially provide sufficient effort to obtain adequate results.  However, the examiner found the PFT results that were eventually obtained and provided in the examination report are adequate to evaluate his bronchitis as the Veteran had provided good effort.  The examiner also obtained a reported history from the Veteran and conducted a thorough examination.  As such, the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis
	
The Veteran seeks compensable ratings for his service-connected anal fissure and bronchitis.

The RO has rated the Veteran's service-connected anal fissure under the provisions of Diagnostic Codes 7335-7332 and service-connected bronchitis under the provisions of Diagnostic Code 6600 during the period on appeal. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Anal Fissure

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 10 percent rating, and no higher, is warranted beginning June 21, 2011 for the Veteran's service-connected anal fissure.

Diagnostic Code 7335 provides to rate the disability under Diagnostic Code 7332 for impairment of sphincter control.  Under Diagnostic Code 7332, a noncompensable rating is warranted for healed or slight impairment, without leakage.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements and the schedular maximum evaluation of 100 percent is warranted for complete loss of sphincter control.

In a statement received on June 21, 2011, the Veteran reported a "constant drainage or leakage" that stained his clothing.  The Board notes that the Veteran indicated he had recently undergone a VA examination of his anal fissure, but the record shows he was not provided a VA examination relating to his claim for increase until August 2011.  It appears the Veteran was referencing a new-patient checkup he was provided at the Harlingen, Texas VA outpatient clinic in May 2011.  A May 2011 "new patient note" indicates the Veteran was service connected for "impairment of sphincter control," but did not note any active symptoms.  

The Veteran was afforded a VA examination in August 2011.  He reported his anal fissure caused anal itching, pain, a nagging feeling to empty bowel, and perianal discharge.  He also described a leakage of stool.  He reported the leakage occurred less than 1/3 of the day in slight amounts, not requiring a pad.  He reported his anal fissure does not impair his daily functioning.  On examination, there was a non-bleeding fissure.  There was no reduction of lumen, loss of sphincter control, loss of rectal tonus, ulceration, trauma, rectal bleeding, anal infections, or protrusions.  His anal reflexes were normal.  

In his May 2012 substantive appeal, the Veteran indicated he told the VA examiner he experienced constant leakage.  

The Veteran is competent to report leakage, and the Board finds his assertion of a constant slight leakage credible.  Therefore, the Board finds the Veteran is entitled to a 10 percent rating, but no higher, beginning June 21, 2011.  The evidence does not show the Veteran is entitled to a greater than 10 percent rating at any time during the pendency of his appeal.  He has not asserted that experiences occasional involuntary bowel movements necessitating the wearing of a pad.  In fact, he specifically denied the need for using a pad during the August 2011 VA examination.  Furthermore, on examination there was no loss of sphincter control.  There is no other applicable diagnostic code that would warrant a higher rating for the Veteran for his anal fissure.  A compensable rating for the anal fissure is not warranted prior to June 21, 2011, because there is no evidence of the Veteran experiencing a constant slight or occasional moderate leakage prior to that time.  He did not report experiencing leakage prior to that time, and his VA treatment records do not show he complained of leakage prior to that time.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's anal fissure under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's anal fissure symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's anal fissure is manifested by a constant, slight leakage with itching and pain.  Such symptomatology (and effects on daily living) is contemplated by the rating criteria and does not present an exceptional disability picture.  The Veteran specifically denied that his anal fissure impairs his daily functioning.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization as a result of his anal fissure.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his anal fissure is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his anal fissure.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported that his anal fissure did not impair his daily functioning during the August 2011 examination.  Accordingly, the Board finds that the matter of is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Bronchitis 

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).

Under Diagnostic Code 6600, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

In all cases where the Veteran's symptoms do not arise to the level of the minimum compensable rating, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

An August 2010 VA treatment note indicates the Veteran's lungs were clear to auscultation and percussion bilaterally with no rales, rhonchi, or wheezes.  He had no shortness of breath and no sputum production.   A May 2011 VA cardiology note indicates his chest was clear.  A separate May 2011 VA treatment note shows his lungs were clear to auscultation bilaterally with no wheezing.  

As noted, the Veteran was afforded a VA examination in August 2011.  He reported his bronchitis causes a loss of appetite, cough with purulent sputum and shortness of breath at rest.  He reported moving slow because it was hard to breathe.  He said he did not experience hemoptysis, a daily cough with blood-tinged sputum, or orthopnea.  He had no episodes of respiratory failure requiring respiration assistance from a machine.  He did not require the usage of outpatient oxygen therapy.  

On examination of his lungs, there was mild expiratory wheezing and rhonci.  A PFT study showed FEV-1 was 92 percent of predicted value pre-bronchodilator and 80 percent of predicted value post-bronchodilator; FEV-1/FVC results were not provided.  A DLCO was not performed because the examiner found the PFT results were sufficient to evaluate the Veteran's pulmonary status.  A chest X-ray and an EKG were normal.  The examiner diagnosed bronchitis without the complications of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure.  

An October 2011 VA treatment note indicates the Veteran's lungs were clear to auscultation bilaterally.  A November 2011 VA treatment note also indicates his lungs were clear to auscultation bilaterally; he denied shortness of breath.   

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bronchitis more nearly approximates the criteria for a compensable rating for bronchitis.  On examination, the Veteran's bronchitis was manifested by a pre-bronchodilator ratio of 92 percent predicted and a post-bronchodilator ratio of 80 percent predicted on the FEV-1.  The pre-bronchodilator results must be used to evaluate the Veteran's bronchitis because the post-bronchodilator results were poorer.  The FEV-1 of 92 percent predicted does not warrant a compensable rating under Diagnostic Code 6600.  There is no other medical record that provides a basis for rating the Veteran's bronchitis.  His reported loss of appetite, cough with purulent sputum, and shortness of breath at rest are not sufficient to satisfy the criteria for a compensable rating.  There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bronchitis is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that he is entitled to a compensable rating for his service-connected bronchitis, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, the rating of bronchitis involves the mechanical application of the rating schedule to PFT results, which here results in a noncompensable rating.  Accordingly, the criteria for a compensable rating for bronchitis have not been met.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bronchitis under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 115.  Comparing the Veteran's bronchitis symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's bronchitis is manifested by loss of appetite, cough with purulent sputum, and shortness of breath at rest.  The rating schedule contemplates that veterans with bronchitis that does not cause impaired pulmonary function by PFT will not receive a compensable rating.  His bronchitis does not present an exceptional disability picture; the manifestations of (and effects on daily living from) bronchitis, including breathing restrictions and resulting limitations, are addressed by the rating schedule.  He is not shown to have been hospitalized for any episodes related to bronchitis.  Thus, the Board finds that he does not experience any symptomatology with regard to his bronchitis that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is not required.

The Veteran did not claim his service-connected bronchitis made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

A rating of 10 percent, but no higher, is granted for anal fissure from June 21, 2011, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for bronchitis is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


